                                                                                     Case 4:18-cv-04989-SBA Document 29 Filed 10/08/18 Page 1 of 2




                                                                               1 JAMES A. SHORE (State Bar No. 129083)
                                                                                 E-Mail:       jshore@sideman.com
                                                                               2 IAN K. BOYD (State Bar No. 191434)
                                                                                 E-Mail:       iboyd@sideman.com
                                                                               3
                                                                                 ANNA P. CHANG (State Bar No. 301468)
                                                                               4 E-Mail:       achang@sideman.com
                                                                                 SIDEMAN & BANCROFT LLP
                                                                               5 One Embarcadero Center, Twenty-Second Floor
                                                                                 San Francisco, California 94111-3711
                                                                               6 Telephone:    (415) 392-1960
                                                                                 Facsimile:    (415) 392-0827
                                                                               7

                                                                               8 Attorneys for Plaintiff
                                                                                 OPERATING ENGINEERS LOCAL UNION NO. 3
                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10                             UNITED STATES DISTRICT COURT
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                        NORTHERN DISTRICT OF CALIFORNIA
                                                                              12                                  OAKLAND DIVISION
                                                                              13
LAW OFFICES




                                                                              14 OPERATING ENGINEERS LOCAL UNION               Case No. 4:18-cv-04989 KAW
                                                                                 NO. 3, an unincorporated association,
                                                                              15                                               PLAINTIFF’S REQUEST FOR ENTRY
                                                                                               Plaintiff,                      OF DEFAULT AGAINST DEFENDANT
                                                                              16
                                                                                                                               OFFICE SOLUTION TECHNOLOGIES,
                                                                              17        v.                                     LLC

                                                                              18 SCOTT WILSON, an individual, MIRIAM
                                                                                 WILSON, an individual, OFFICE SOLUTION
                                                                              19 TECHNOLOGIES, LLC, a Wyoming limited

                                                                              20 liability company, DENNIS KELSEY, an
                                                                                 individual, RICHARD KORN, an individual,
                                                                              21 RAMY ENTERPRISES, LLC, a South
                                                                                 Carolina limited liability company, RICARDO
                                                                              22 VALENCIA, an individual personally d/b/a
                                                                                 TECHNICAL SOLUTIONS, and EUGENE
                                                                              23 ROMERO, an individual,

                                                                              24
                                                                                               Defendants.
                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                                                                               Case No. 4:18-cv-04989 KAW
                                                                                   REQUEST FOR ENTRY OF DEFAULT AGAINST DEFENDANT OFFICE SOLUTION TECHNOLOGIES, LLC
                                                                                      Case 4:18-cv-04989-SBA Document 29 Filed 10/08/18 Page 2 of 2




                                                                               1          TO THE CLERK OF THE ABOVE-TITLED COURT:

                                                                               2          Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, Plaintiff Operating

                                                                               3 Engineers Local Union No. 3 (“OE3”) hereby requests that the Clerk of this Court enter a default

                                                                               4 against Defendant Office Solution Technologies, LLC (“OST”) in this matter because OST has

                                                                               5 failed to respond to OE3’s Complaint within the time prescribed by the Federal Rules of Civil

                                                                               6 Procedure.

                                                                               7          The deadline for OST to respond to OE3’s Complaint has passed. See Declaration of Anna

                                                                               8 Chang (“Chang Decl.”) in Support of Plaintiff’s Request for Entry of Default, ¶ 5. OST, which is

                                                                               9 located in Wyoming, registered to do business in California in 2014. Id. at ¶ 2, Ex. A. However,
              SIDEMAN & BANCROFT LLP




                                                                              10 OST subsequently forfeited its registration to do business in California prior to OE3’s filing of its
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 Complaint. Id. OE3 therefore served OST on Corporate Agents, LLC—OST’s agent for service

                                                                              12 of process as reflected in OST’s Wyoming business registration—pursuant to Rule 4(h)(1)(A) of

                                                                              13 the Federal Rules of Civil Procedure (authorizing service following state law in the state where
LAW OFFICES




                                                                              14 service occurs) and Rule 4(h)(2) of the Wyoming Rules of Civil Procedure (authorizing service of

                                                                              15 process by delivery to the agent for service of process or by leaving a copy of the summons and

                                                                              16 complaint at the usual place of business with any employee then in charge thereof) on August 17,

                                                                              17 2018. Id. at ¶¶ 3–4; Dkt. No. 12. OST’s deadline to respond to OE3’s Complaint was September

                                                                              18 7, 2018. See Fed. R. Civ. P. 12(a) (requiring a response to a complaint to be filed within 21 days
                                                                              19 of service); Chang Decl., ¶ 5. As of the date of this request, OST has not answered, or responded

                                                                              20 to, OE3’s Complaint. Chang Decl., ¶ 5. OST is not a minor or incompetent person. Id. Entry of

                                                                              21 default against OST is therefore proper per Rule 55(a).

                                                                              22 DATED: October 8, 2018                      Respectfully submitted,

                                                                              23                                             SIDEMAN & BANCROFT LLP
                                                                              24

                                                                              25                                             By:          /s/ Anna P. Chang
                                                                                                                                   Anna P. Chang
                                                                              26                                                   Attorneys for Plaintiff
                                                                                                                                   OPERATING ENGINEERS LOCAL UNION NO.
                                                                              27                                                   3
                                                                              28

                                                                                                                           2                    Case No. 4:18-cv-04989 KAW
                                                                                    REQUEST FOR ENTRY OF DEFAULT AGAINST DEFENDANT OFFICE SOLUTION TECHNOLOGIES, LLC
